Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered October 30, 2003, convicting defendant, upon her plea of guilty, of forgery in the second degree, and sentencing her, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s claim that the court imposed a greater sentence than the one for which she bargained is unpreserved and we decline to review in the interest of justice. Were we to review this claim, we would reject it (see e.g. People v Harrington, 262 AD2d 142 [1999], lv denied 94 NY2d 820 [1999]). Concur— Mazzarelli, J.P., Sweeny, Catterson, McGuire and Malone, JJ.